Title: To John Adams from William Stearns, 1 May 1776
From: Stearns, William
To: Adams, John


     
      Sir
      Worcester May 1st 1776
     
     The Necessity of the present address must be my apology for making it. I am engaged as Counsel for certain Heirs at Law to a Large real Estate, and to assist them in the settlement of it. A part of it indeed falls to them as heirs by Will. About this the Contest is settled. But there is one half of the real Estate which Said heirs think was wrested from them by a Deed made by their ancestor, or rather fraudulently obtained of him when in Extremis, in which Said Half is pretended to be conveyed to an utter Stranger. This Deed was Executed, as is Said, when the Supposed grantor was, if not insane, yet So weak and Low (being born down by old age and the pains resulting from a Disease which Soon proved fatal) that he was entirely insensible inattentive to the transaction. Now the Heirs are desirous of avoiding this Deed—and have applied to me for advice. I am but a Noviciate in the practice of the Law and therefore dare not be positive in deciding the case. And I apply to accordingly Should take it as a singular favor if you would give your Opinion of the Case agreable to the following Statement. The Deed expresses no Valuable consideration—neither Money Marriage, nor Service—nor any but only “for and in consideration of Love and good will”—and this to a Stranger. Nor is there any warranty and it does not appear that any Service can be averred, as there is no evidence, either written or parole, that the grantor ever pretended this was the ground of the gift. Now, Sir, the Question is, whether this deed is sufficient in Law to pass Land to this Stranger, who Claims under it, and to bar the Said heirs? Whether it can Operate as a Covenant to Stand Seized to Uses—or as a release—or as anything at all? If the english Books are to have Any authority in Colonial Courts in time to come, I should not much hesitate. I find but one Case which Seems to militate with my opinion; and that is in 2 Wilson, page 22 (If I mistake not) Simpson’s Case. I have not as yet digested that Case and if I had, am not certain what force it has in application to the principal Case. If it is against us, it Seems not to Quadrate with numerous other determinations. But however this may be, I shall be under indispensible obligations to you, if you will give your opinion of the whole matter, as above represented, and whether it will be advisable to bring Ejectment, for the recovery of the lands in Question and be so kind as to transmit your Sentiments in a letter as Soon as possible.
     I am sensible that you are employ’d in matters of infinitely greater importance than this, but I conceive that you will not need to bestow more than half an hours attention to it. The calamities and distresses of this once happy Colony have been Such Since I entred on the Study of the Law, that I have been able to treasure up but little knowledge of the Theory and less of the Practice. And now there is little or no Encouragement to persevere. Our house of Representatives are truly patriotic as it Respects the Common Cause and it seems to be a token for good that they are So resolutely bent in opposition to British Tyranny and Barbarity. But at the Same time, I can’t help thinking they discover too much parsimony in regard of the Support of the Learned professions. It seems to be a Darling point with many in the country, to depress literature. The Said professions are looked on with Jealous Eyes! And especially so is that of the Law, and therefore it seems to be determined that the fees of attorneys shall be cut down (omnibus consideratis) at least one half—so to discourage persons from entering into the profession. I have heard it reported that one Dr. J. T——r, a member of the Council, should say that the Ministers and the Lawyers had almost ruined the Colony. I remonstrate against these Sentiments. I enquire of Such Sticklery, if Such Sentiments had heretofore prevailed, where had been their Adams’s, and their Hawleys and their other illustrious and Learned Patriots? Where had been those truly Jurisperiti, by whose wise Counsels (under Providence) America has hitherto been Saved from destruction?
     The truth is this—I wish for your return. You have broke the Ice—you have opened a plain path for future Political marches. It now remains for you (being personally present with us) to regulate our Colonial internal Police. We want the Masters Hand! I was always taught to believe that “Wisdom and knowledge must be the Stability of our times.” But these none will endeavour to obtain when that endeavour inevitably has for its Concomitants Calamity and Distress! No one will betake himself to Study, when he finds that and Beggary necessarily connected. But you are infinitely better acquainted with these things, than my information can make you.
     I hope we Shall be able to keep essentially free from Mistakes; and this I am morally certain, te juvante, we shall do.
     With regard to the matter of Law before mentioned, I should be very glad to have your opinion as soon as possible, as my clients are between Hawk and Buzzard, not knowing how to proceed.
     
     By complying with this request you will very much oblige one who has spent all his patrimony in Literary pursuits and much more and has now (under the present aspects) no prospect of retrieving his fortune, and no Encouragement to continue his resolutions of Serving mankind in a public capacity unless you can direct him and give him Some ground of hope, and so encourage him to persevere. I write in perfect Confidence, and in full reliance on your Honor’s Candor and Benevolence, and am with the greatest respect and Esteem, your Honors most obedient humble Servant.
     
      William Stearns
     
     
      P.S. No public advantage will be taken of your private opinion as to the matter here requested. I would set the matter fair with regard to our honorable Council. A large Majority of them are averse to curtailing fees as above mentioned. But it is tho’t the house will worry them out, or wait till after Election, when a more pliant Board are expected.
      This, Sub rosâ!
     
    